Poffenrarger, Judge:
The alleged right of A. C. Herold to iedeem portions of a certain tract of land in a suit instituted by the State for sale thereof, oh the ground of forfeiture for non-entry for taxation and non-payment of taxes thereon, accorded to him by the decree appealed from, is contested by John B. Emery and others who deny forfeiture of the title and claim the land mediately from A. C. Herold himself and payment of taxes thereon by themselves and those under whom they hold.
By a deed dated, July 9, 1866, ¥m. H. Edwards conveyed to Plerold a tract of land, in form, an irregular parallelogram, supposedly containing 600 acres. Out of this Herold sold a tract of 100 acres to ¥m. R. 'Wilson and a tract of 125 acres to Ephriam Sargent. These two tracts purported to come out of the center of the 600 acre piece, the Wilson parcel extending clear across it and the Sargent tract only partially across it. Later he sold the east and west ends of the original tract to Benj. W. Byrne. No doubt Wilson and Sargent were in possession of their purchases for considerable periods of time before deeds were executed, conveying them, for the deed made to Byrne calls for their boundaries, but bears an earlier date than their deeds. The Wilson deed bears date May 22, 1877, the Sargent deed Oct. 22, 1877, and the Byrne deed, Sept. 28, 1874.
The* Wilson deed describes the beginning corner of the Wilson tract as being a large chestnut, “on a line of said Herold’s 600 acres;” the first line as running irregularly *539northeast to "a small sugar on a rich hillside;” the second line as following the course of the north line of the original tract to “ a large sugar on a rich hillside; ’ ’ the third as being generally parallel to the first and ending at a “ red oak near Cherry Run on the east side and on a line of the whole tract; ’ ’ and the last as following the course of the south line of the original tract to the place of beginning. The beginning point in the description in the Sargent deed is identical with that of the Wilson tract: the last line but one is described as ending at pointers “on a line of the original survey;” and the last line is described as running “with the same, (line of the original tract), to the beginning. ’ ’ The chestnut and red oak called for in the Wilson deed, as being on the south line of the original tract, are shown by extrinsic evidence to be about 40 poles north of that line and within the original tract. Run from them, the east and west lines of the Wilson tract will carry it about 40 poles beyond the north line and into land he did not own and leave out, at the south, land he did own.
The two ends of the original tract were conveyed to Byrne by a single deed, the east end as containing 400 acres and the west as containing 150 acres. In the description of the former, the beginning corner is described as “a sugar on a rich hillside and corner to said Wilson’s 100 acres;” the first line as running with Wilson to “ a red oak on Cherry Run, ’ ’ (Wilson’s southeast corner) ; and the second as running S. 56 E. 230 poles to “two chestnut oaks on a divide between the waters of Buffalo and Strange Creeks.” Though not so described in the Byrne deed, this is the southeast corner of the original tract and the course of the line to it is the course of the south line of the original tract. The course of the third line is admittedly erroneous and the course of the last is the course of the north line of the original tract. The timber called for in the Edwards deed, ■ as the northwest and southwest corners of the original tract, is called for in the deed to Byrne, as corners of his 150 acre tract, but is not described as being such corners, and the courses to and from those corners are the same as those of the north and south lines of the original tract. On the other side, the description connects this tract with the Wilson and Sargent tracts and is inconsistent with the western corners and courses to and from *540them, if the Sargent and. Wilson tracts are to be located 40 poles north of the original south line. Otherwise it is not.
Herold claims his deed omitted a strip 40 rods wide along the southern line of the 600 acre tract. If so, it has been forfeited and he has the right to redeem it, he not having paid any taxes on it, since the dates of his conveyances. All taxes on such lands as are covered by the Byrne deed have been paid and that land is now owned by John B. Emery and others. They say the Byrne deed properly construed carried their 400 acre tract and their 150 acre tract to the south line of the original tract. No adverse claim to so much of the 40 rod strip as lies immediately south of the Wilson and Sargent tracts is made.
Within the terms of the deeds extrinsic evidence may be considered upon the inquiry as to what was really intended. Such evidence developes latent ambiguities in the Wilson and Sargent deeds. Both call for the south line of the original 600 acre tract conveyed to ITerold by Edwards. They also call for certain timber at the point of intersection with that line. Locating the timebr on the line at the same point, when in fact it is about 40 poles from the line in each instance, these calls are necessarily ambiguous and latently so, because the discrepancies do not appear on the face of the deeds and are revealed only by extrinsic evidence. If we say the parties intended, in the case of the Wilson deed, to commence on that line and return to it, and, in the case of the Sargent deed, to run to that line, we do not go outside of the terms of the deeds, because that southern line is called for in the deeds as much and as clearly as the timber is called for in them. We do no more than ascertain, from the subject matter of the instruments and the situation and purposes of the parties, which objects they really intended to make the monuments, the trees or the line. One is as much within the deed as the other, in each case. In view of the extraneous evidence disclosing dominant intent, the phraseology of the calls is unimportant, as will be shown later. In locating these tracts first, we do no more than ITerold did in his conveyances. He located the Byrne tracts by the Wilson and Sargent tracts. His description of the 400 acre Byrne tract begins with the northwest corner of the Wilson tract, but erroneously *541describes it as being a sugar on a rich hillside. Wilson’s deed properly construed puts that corner in the northern line of the original tract. In describing the Byrne 150 acre tract, he made the Sargent tract a monument and boundary and that tract runs down to the southern line of the original tract. Moreover the Byrne deed manifests clear intent not to go beyond the lines of the original tract. One of the corners of that tract is made a corner of the Byrne 400 acre tract, namely, the southeast corner. The distance from that call on another line is the exact distance called for in the eastern line of the original tract and, to reach that corner, the description calls for the course of the southern line of the original tract. Two of the corners of the 150 acre Byrne tract are corners of the original tract, the northwestern and southwestern. It reaches the former.by running the same course as that called for in the old deed from Edwards and leaves the latter by that course. In these facts, is found overwhelming evidence of purpose to stay within the lines of the original tract, in the conveyances of the Byrne tracts, and it is shown in the very terms of the deeds.
The Wilson and Sargent deeds may be read and considered upon this inquiry because the tracts of land they convey are monuments called for in the descriptions of the Byrne tracts. They are as clearly monuments as the trees called for as corners, and being tied to the southern line in express terms and limited to the northern by distances, areas and intent necessarily arising out of the subject matter and situation and purposes of the parties, they carry the Byrne conveyances to the southern line, on the one hand, and limit them to the northern line, on the other.
That the Wilson and Sargent lands are not involved in this litigation and that those lands have been claimed and held in accordance with an erroneous interpretation do not preclude correct locations of their boundaries for the purpose of determining the true location of the Byrne tracts. The date of the Byrne deed is the time with reference to which the intention of the parties is t'o be ascertained. The contemporaneous or subsequent conduct of Wilson induced by an error as to the relation of the trees to the line is wholly immaterial. Every contract is construed as of the time at which it was *542made. Scraggs v. Hill, 37 W. Va. 706; Titchenell v. Jackson, 26 W. Va. 496; Crislip v. Cain, 19 W. Va. 483. Wilson may have precluded himself by his subsequent conduct from insisting upon the true .construction of his deed, but that would not affect claimants under the Byrne deed who have the right to go back to the date thereof for its true construction, unless they too are precluded from doing so by acquiescence or estoppel in some form. Of that there is no evidence. For the proposition here stated, namely, that a tract of land called for as a monument, in the description of another tract, is to be located in accordance with the true interpretation of its boundaries as of the time at which its description was written, the date of the deed, even though written under a misapprehension as to the location of the line and calling for the line and a tangible object not on it, as this one was, and erroneously treating them as identical, as this one does, authority is abundant nad the reason, logic and justice of the rule overwhelming. Pennington v. Bordley, 4 Harris J. (Md.) 450. “When A. conveys land to B., ‘bounded on the land of T.’, the true line of T.’s land is the boundary of the land conveyed, although A. and T. had previously agreed, by parol, on a different line, and had set up stakes to mark such line, and had afterwards held possession of their respective lands according to such lines.” Cornell v. Jackson, 9 Met. (Mass.), 150. Chief Justice Shaw so instructed the jury in that case, and, on appeal, the instruction 'was sustained. Wilde, J. who delivered the opinion of the court, observing: “It has been argued, that it must be presumed that the grantor intended to convey the premises in conformity with the conventional lines, because he supposed, at the time of the conveyance, that those were the true lines; and this may well be. But he also must be presumed not to have intended to convey any part of the adjoining lots, to which he had no valid title.” On an issue as to the location of an adjoining tract, deeds for that tract, subsequent in date to the deed calling for it as a boundary, are not admissible. Cutter v. Caruthers, 48 Cal. 178. To the same general effect see Umbarger v. Chaboya, 49 Cal. 525. A deed adopting the corner of a certain tract as the beginning point, in terms, conveyed a specified quantity of land on the west side of a line running to that corner, which *543tbe grantor did not own, and was interpreted as having conveyed a like quantity on the east side of the line, which he did own. Parkinson v. McQuaid, 54 Wis. 473. A deed ambiguous as to a corner was limited to the land the grantor owned, in Crosby v. Parker, 4 Mass. 110.
Any plainly erroneous call may be rejected as a means of effectuating the obvious intention of the parties to a deed. Though the beginning point is presumed to have been ascertained and fixed with more care than any of the others called for and, therefore, ordinarily prevails in cases of inconsistency and conflict, the rule is not invariable; and, if consideration of the entire instrument and the surrounding circumstances shows it to have been erroneously selected, it yields to the other calls and is rejected. Walsh v. Hill, 38 Cal. 481; Jones v. Andrews, 62 Tex. 652; Davis v. Smith, 61 Tex. 18; Zuhl v. Woods, cited in Jones v. Andrews, 62 Tex. 652 as not having been reported. To hold otherwise would be the adoption of the absurd view that no mistake in the selection of the starting point could ever occur and that, in this one instance, the parties to deeds are always infallible.
Under this settled rule, the calls in the Byrne deed for the southeast corner of the old tract and the course of the old line to that corner and for the northwest and southwest corners of the old tract and the courses of the lines thereof to those corners, taken in connection with the fact that these calls, if given controlling influence, will confine the conveyances to land owned by the grantor, avoid conflict with the rights of adjacent owners and effectuate the clear purpose of the parties, ought to be allowed to control, and the inconsistent calls should be rejected as having been inserted by mistake. These calls, evidence of intent found in the terms of the deed, not outside of it, read in tbe light of the surrounding circumstances, plainly show it to have been ITerold’s purpose to convey, and Byrne’s purpose to buy, what remained of the 600 acre tract after conveyances of parts thereof to Sargent and Wilson. What other purpose could they have had in calling for the old corners and old courses? Upon these calls alone, aided by admissible extrinsic evidence, and without the aid of the calls for the Wilson and Sargent tracts, lines and corners, the authorities warrant the limitation of the Byrne *544conveyances to laiid within the 600 acre tract and carry them to the extent of the unsold areas of that tract. Since the calls in the Byrne deed for the Wilson and Sargent tracts, their corners and lines, cannot be reconciled with the calls for the corners and courses of the old tracts, nor with the manifest intention of the parties as disclosed by extraneous evidence, they may be rejected and ignored as having been inserted by mistake.
Properly analyzed and understood, the decisions in cases involving questions of the character of the one here under consideration are not in conflict. The apparent lack of harmony among them is due to the presence of determining factors in some of them that are not found m others. One of these is the important fact upon which rests the presumption against intent on the part of the grantor to sell, and on the part of the grantee to buy, what the former did not own. That fact is present here and was in Mylius v. Raine-Andrew Lumber Co., 69 W. Va. 346. It was not present in Robinson v. Braiden, 44 W. Va. 183. There the grantor owned and made good title to all the land his deed covered. The grantee simply wanted more of thé grantor’s land than had been laid off and conveyed to him or wanted it in a different place. As to whether there was a mistake, the evidence was conflicting and no circumstance conclusive of the question of intent was disclosed. It was lacking in Allen v. Matheny, 63 W. Va. 443, also. In the opinion in that case, lack of any extrinsic evidence, reflecting light on the terms used in the deed, is distinctly asserted at page 446. That the deed did not call for the Preston line in terms nor describe the trees designated as-being on that line was also noted as a potent fact. A controlling fact in Winding Gulf Colliery Co. v. Campbell, 72 W. Va. 449, extended lines beyond the trees called for to the lines-on which they were described as standing, and that as matter-of law. The terms used to designate corners in the partition deeds involved in that case were very similar to those used in the Wilson and Sargent deeds. They called for certain trees, describing them as being on the Moore and Beekly patent line.. It was urged that the calls were for the trees, not for the line, as it is here, but the court instructed the jury that the call was for the line and that instruction this court sustained. *545Why? Because the whole record showed the purpose of the partition proceeding was to divide and dispose of the entire Moore and Beckly tract of land and not leave a small strip of it undisposed of. We said, in that ease, as I say here, discovery of the fact that the trees were not on the line, disclosed a latent ambiguity, letting in extraneous evidence for the determination of the true intent of the parties by the terms of the deeds aided by such evidence. Does not an equally strong presumption arise from the fact that extention of a line beyond another line to trees erroneously described as being on it will make the deed include land not owned by the grantor ? Authorities already cited answer in the affirmative. Cornell v. Jackson, 9 Metc. Mass. 150; Parkinson v. McQuaid, 54 Wis. 473; Crosby v. Parker, 4 Mass. 110; Pennington v. Bordley, 4 Harris & J. (Md.) 150. ‘"'But he must be presumed not to have intended to convey any part of the adjoining lots, to which he-had not valid title.” Wilde, J., Cornell v. Jackson. ‘ ‘ There was no intention to include in the survey made any lands not owned by the plaintiff. ’ ’ Taylor, J., Parkinson v. McQuaid. “But upon settled rules of construction, the call for the lands of Antonio Chaboya must be understood as a call for lands to which Antonio had title.” Wallace, C. J., Umbarger v. Chaboya. “It is obvious that the vendor did not intend to sell, nor the vendee to buy, the latter because the former did not own it, and the purchaser did already own it. ’ ’ Mylins v. Raine-Andrew Immber Co., 69 W. Va. 346.
These and many other authorities affirm the proposition that rules designed for ascertainment of the true intention of the. parties to deeds and other contracts are not to be perverted from their purposes and made to defeat such intention by adherence to them under circumstances making them inapplicable. All rules have their limitations and exceptions. They are so framed as to answer the requirements of usual and ordinary conditions only, and, if an unusual or anomalous state of the evidence makes the application of any of them defeat the end or purpose of its existence, effectuation of the true intent of the parties, the courts uniformly refuse to apply it and adopt a different means or method of solution of the problem. Ordinarily the tree or other object called for is the monument and the other words used in connection with it are *546Reid to be mere matters of description. Robinson v. Braiden fell under this general rule. But the facts in the cases above cited and no doubt many others, in point of reason and justice, denied its application and put them under an. exception to it. Likewise the general rule by -which courses and distances are subordinated to monuments does not apply when, upon the whole case, the monument called for clearly appears to have been selected and marked by mistake. Such a monument controls nothing. It is totally rejected under another rule of equal dignity. Other exceptions from general rules, resting upon strong natural presumptions, may be found. Though a survey has been so made as to leave a narrow strip between the land conveyed and low water mark of a river and stakes actually driven along such survey and called for in the deed, the conveyance takes the land to low. water mark, upon the presumption against unreasonable intent to retain a useless narrow strip along.the water’s edge. Brown Oil Co. v. Caldwell, 35 W. Va. 95. A line'run for the purpose of leaving a 16 foot road, with an angle in it, but so described in the deed as to be straight and to leave in portions thereof more than 16 feet and in others less or nothing, was so construed and applied as to make it angular and to leave just 16 feet for the road throughout its entire length, in Clayton v. County Court, 58 W. Va. 253. .And it was so construed to effectuate the manifest purpose of the parties to the deed, though the operation involved departure from stakes driven and called for in the deed as well as specified courses. “Generally it will not be presumed that a party granting land intends to retain a long narrow strip next to one of his lines.” Western M. & M. Co. v. Cannel Coal Co., 8 W. Va. 408.
Of course such deviations or departures are not possible under the rules of construction, in the absence of ambiguity or uncertainty in the terms of the description. If the terms are certain, definite and consistent, they are to be applied as written, however absurd the result or variant from intent deducible from the circumstances, for, in such case, the facts and circumstances showing intention different from that expressed are not admissible at all. “Although parol evidence is not admissible to prove that the parties intended something different from that which the written language expresses, or *547which may be the legal inference and conclusion to be drawn from it, yet it is always competent to give in evidence existing circumstances, such as the actual condition and situation of the land, buildings, passages, watercourses and other local objects, in order to give a definite meaning to language used in the deed, and to show the sense in which particular words were probably used by the parties, especially in matters of description.” Chief Justice Shaw, in Salisbury v. Andrews, 19 Pick. 250. “But where any part of the description is inconsistent with the rest, and thus shown to be erroneous, it may be rejected, and, when the description given is uncertain and ambiguous, parol evidence will be admitted to show to what it truly applies.” Bond v. Fay, 12 Allen, (Mass.) 86; Dev. Deeds, sec. 1042.
Under the latitude thus given, in cases of inconsistent, contradictory and ambiguous descriptions, I would extend the east and west lines of the Wilson survey, for the purposes of this case, through the trees called for as being on the southern line of the Herold tract, to that line and stop them at the northern line of that tract, and the east and west lines of the Sargent tract to the southern line of the Herold tract. This puts the trees in the lines and so gives effect to the call for them, but it also gives effect to the calls for that southern line. These tracts being so located, the descriptions of the Byrne tracts, calling for them as boundaries, will be consistent throughout and take all of the 600 acres, except what is included in the Sargent and Wilson tracts, leaving nothing south of them for forfeiture. But there is enough in the description of the Byrne tracts, taken in connection with admissible parol evidence, to justify rejection of the erroneous calls for trees as corners of the Sargent and Wilson deeds, and thus locate them within the 600 acre tract. As to them, the same result may be accomplished in either of these two ways.
The stress.I have laid upon the presumption against intent on the part of Herold to grant any land north of the 600 acre tract is justified by the terms of his petition, which admits the land he conveyed to Sargent, Wilson and Byrne were all parts of the 600 acre tract, and does not even intimate that he owned or claimed any land ndrth of it or- elsewhere in that *548country. Edwards conveyed to Mm the 600 acre tract out of a boundary of 10,000 acres. A witness says Broekerhoff owned the land on the north. That ITerold did not own it is at least a concessum in the ease.
In so far as the decree allows redemption of the portions of the tract of land to which Emery and others are entitled by virtue of the deed to Benj. W. Byrne and subsequent conveyances of said Byrne title, adjudicates forfeiture of the title to said portions, orders sale thereof, in default of redemption, and fixes the amounts of the taxes, interest and commissions necessary to be paid by ITerold in redemption, the decree is erroneous and will be reversed. In other respects, it will be affirmed and the cause remanded for ascertainment of the land to which said Emery and others are entitled as aforesaid, in accordance with the principles, conclusions and findings herein made, and also of the amount necessary to redeem the residue of the land in controversy, and with direction to dismiss the bill as to the portions thereof to which said Emery and others are so entitled, after ascertainment thereof.

Affirmed in part. Reversed in part. Remanded.